Citation Nr: 0517750	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  96-06 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for a psychiatric 
disorder as secondary to a service-connected right knee 
disability.

4.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the San 
Juan, Puerto Rico Department of Veterans Affairs (VA) 
Regional Office (RO).  

In September 2000 the Board denied service connection for a 
psychiatric disorder and granted an increased rating of 10 
percent for chondromalacia of the right knee. The Board also 
reopened and remanded to the RO claims of service connection 
for back and right hip disorders.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  The Secretary then filed an unopposed motion asking 
the Court to vacate the Board's decision and remand the case 
for additional development pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (currently codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2002)), which was signed 
into law by the President on November 9, 2000.

In a June 2001 order, the Court granted the Secretary's 
motion and vacated the Board's decision with regard to 
denying service connection for a psychiatric disorder and to 
denying a rating higher than 10 percent for the service- 
connected right knee disorder.

Thereafter additional evidence was developed by the Board 
pursuant to then authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  The case was then remanded to the RO in September 
2003 for further development to include consideration of all 
the evidence added to the record.  The case has since been 
returned to the Board and is now ready for appellate review. 


FINDINGS OF FACT

1.  The right knee disability is manifested by arthritis and 
complaints of pain with flexion to 110 degrees and extension 
to 0 degrees without clinical evidence of instability or 
subluxation.

2.  Service connection is in effect for a right knee 
disability, rated at 10 percent disabling.

3.  The current back disability is not of service origin or 
causally related to the service connected right knee 
disability.

4.  A current right hip disorder is not demonstrated by the 
most recent examination of record.  

5.  The veteran's psychiatric disorder is not causally 
related to the service-connected right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the right knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5010, 5003, 5260, 5261 (2004).

2.  A back disability was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service connected disease or injury.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §  3.310 (2004).

3.  A right hip disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2004).

4.  A psychiatric disorder is not proximately due to of the 
result of a service-connected diseawee or injury.  38 
U.S.C.A. § 1131(West 2002); 38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the relevant RO rating decisions, statements of the case 
dated in January 1996 and May 1997 and supplemental 
statements of the case dated in February 1998, March 2000, 
January 2001, and February 2005.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  

Further, in September 2002 and April 2004 letters, the RO 
specifically informed the veteran of the information and 
evidence needed from him to substantiate his claims, evidence 
already submitted and/or obtained in his behalf, as well as 
the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  

The Board notes that the April 2004 VCAA letter was mailed to 
the veteran subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any pertinent evidence in his 
possession pertinent to his claims not previously submitted 
as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

A.  Increased rating

Factual Background

Service medical records reflect that the veteran was seen 
complaining of right knee pain during service and 
chondromalacia of the right knee was diagnosed.  A June 1980 
VA examination revealed mild subpatellar crepitus of the 
right knee, consistent with mild chondromalacia.  In an 
August 1980 rating decision, the RO granted service 
connection for mild right knee chondromalacia and assigned a 
noncompensable evaluation under Diagnostic Code 5257.

VA medical records from August 1993 to February 1994 refer to 
right leg pain, which was attributed to hamstring sprain and 
radiculopathy.  There were no complaints of difficulties with 
the right knee.  At an April 1994 VA examination, there was 
no swelling, deformity, subluxation, or instability of the 
right knee.  There was positive patellar grinding and 
positive crepitus in the right knee. Range of motion of the 
right knee was 0 to 140 degrees.  The diagnosis was right 
knee patellar tendonitis.  The veteran continued to received 
treatment at VA and private facilities for various problems, 
including right leg pain.

At a January 2000 VA examination, the veteran reported that 
he injured his right knee during basic training.  The veteran 
complained of frequent locking and sharp burning pain in the 
right knee, which increased in rainy weather.  The veteran 
relied on a cane for ambulation.  Range of motion of the 
right knee revealed flexion to 140 degrees and extension to 0 
degrees.  There were no complaints of pain on range of 
motion.  There was good stability and Lachman, 
anterior/posterior drawer's and varus stress tests were 
negative.  Positive patellar grind was noted.  X-rays 
revealed small spur formations at tibial eminence.  The 
impression was mild degenerative changes with small 
osteophytes. The diagnoses included minimal osteoarthritis of 
the right knee and patellofemoral syndrome.

The Board, in its September 2000 decision, granted the 
veteran an increased, 10 percent, evaluation for his service 
connected right knee disorder.  This decision was effectuated 
by an RO rating action dated in October 2000.  The 10 percent 
rating was made effective from October 1, 1993 under 
Diagnostic Code 5057-5003.

On VA examination in September 2002, the veteran was noted to 
refer no complaints of pain to his right knee.  He did 
complain of occasional locking, which he described as cramps 
and noise sounds when ascending stairs.  The examiner noted 
that the veteran reported no visits to emergency or doctors 
due to right knee pain and that he referred to his right knee 
as a chronic condition that he has to learn to live with it. 
The veteran reported that he suffers right knee pain going 
upstairs, walking long distances, and during cold and rainy 
days.  He added that he has acute severe bouts of right knee 
pain two or three times per month and uses a cane for long 
distance ambulation.  

On physical examination, range of motion of the right knee 
was as follows: flexion to 110 degrees, extension to 0 
degrees.  The examiner stated that there was no objective 
evidence of painful range of motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement or guarding of movement of the right knee.  The 
veteran had a normal gait cycle.  Chondromalacia patella of 
the right knee with degenerative joint disease was the 
diagnosis rendered.  The examiner stated that the right knee 
based on the examination does not evidence weakened movement, 
excess fatigability, or incoordination.  He added that as the 
veteran had not exhibit a flare-up of pain on examination, it 
was impossible to express an opinion as to the degree to 
which pain significantly limits functional ability during 
flare-up or when the knee is used repeatedly over time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2004).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The Court has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2004) must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare- ups." 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes.  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45 (2004).

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

Limitation of flexion of the knee (normal being to 
approximately 140 degrees) will be rated as follows:  Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is 
noncompensable.  38 C.F.R. Part 4, Diagnostic Code 5260.  

Limitation of extension of the leg (normal being to 
approximately 0 degrees) will be rated as follows:  Extension 
limited to 45 degrees is 50 percent.  Extension limited to 
30 degrees is 40 percent.  Extension limited to 20 degrees is 
30 percent.  Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension 
limited to 5 degrees is zero percent.  38 C.F.R. Part 4, 
Diagnostic Code 5261.

A 30 percent evaluation is assigned for ankylosis of the knee 
in a favorable angle in full extension or in slight flexion 
between 0 and 10 degrees.  A 40 percent rating is available 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees a 50 percent rating is appropriate. A rating of 60 
percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more. 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2003).

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004). In turn, degenerative arthritis 
(hypertrophic or osteoarthritis) when established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200 etc.).

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. Part 4, Diagnostic Code 5257.  

In VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997), VA's General Counsel stated that when a knee disorder 
is evaluated under Diagnostic Code 5257 and a veteran also 
has limitation of knee motion, which at least meets the 
criteria for a zero percent evaluation under Diagnostic 
Code 5260 or 5261, separate evaluations may be assigned for 
arthritis with limitation of motion and for instability.  
However the General Counsel stated that a veteran does not 
meet the criteria for a zero percent rating under Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  See also VAOPGCPREC 9-98 (August 14, 1998), 
53 Fed. Reg. 56704 (1998).  

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his disorder.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992). However, these statements 
must be considered with the clinical evidence of record in 
conjunction with the pertinent rating criteria previously set 
forth.
 
The veteran's right knee arthritis is evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003.  The 10 percent disability evaluation 
under this diagnostic code is predicated on the demonstration 
of degenerative arthritis with painful or limited motion of a 
major joint.  The Board notes that instability was not 
objectively confirmed during the recent VA examinations.

In this regard, the January 2000 VA examination showed normal 
ranges of motion in the right knee with good stability.  The 
September 2002 VA examination showed range of motion from 0 
degrees of extension to 110 degrees of flexion with no 
evidence of instability or subluxation.  Additionally, there 
was no edema, effusion, redness, heat, or impairment in the 
veteran's gait.  

Such findings to not satisfy the criteria for an increased 
rating in excess of that currently assigned under the 
applicable Diagnostic Codes noted above.  As there is no 
clinical evidence of instability or subluxation. Thus, a 
separate 10 percent rating is not warranted under Diagnostic 
Code 5257.  See VAOPGCPREC 23-97.

The Board has considered the functional impairment caused by 
the pain as set forth in the Deluca case.  To warrant the 
next higher evaluation of 20 percent functional impairment 
must result in the equivalent of leg flexion limited to 30 
degrees or extension limited to 15 degrees.  The most recent 
VA examination showed no pain on range of motion testing, 
weakened movement, excess fatigability, or incoordination.  
In view of the current range of motion findings the Board 
finds that the veteran's complaints are included in the 10 
percent rating.  Similarly in view of the range of motion 
findings, which show normal extension, the Board finds that a 
separate compensable rating is not warranted for the 
limitation of extension of the right knee.  See VAOPGCPREC 9-
2004

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for his service-connected right knee disorder.

A. Service Connection

Factual Background.

Service medical records reflect that the veteran was seen for 
complaints of lower back pain after lifting weights.  The 
assessments included muscle strain of the lumbar area in 
October 1978 and lumbosacral strain in February 1979.  
Service medical records, to include the veteran's June 1979 
medical examination for service separation, do not contain 
complaints, findings, or diagnosis of a right hip and/or 
psychiatric disorder.  On the June 1979 separation medical 
examination, a clinical evaluation of the veteran's spine 
found no abnormality.

A VA examination was conducted in October 1984.  At that time 
the veteran reported right buttock and posterior thigh pain 
since 1976.  X-rays of the lumbosacral spine showed no 
abnormality.  The diagnosis was residuals of a low back 
strain.

VA medical records from 1983 to 1985 show that the veteran 
was seen on multiple occasions complaining of low back pain 
and right hip.  In November 1983 he reported back pain since 
1976. A June 1984 orthopedic consultation revealed a 
diagnosis of herniated nucleus pulposus on the right at L5-S1 
level.  In a February 1985 VA medical record, it was noted 
that the veteran had a history of injury to his right leg in 
1976 with re-injury in 1983.  The assessment was low back 
pain with right radicular symptoms.  In April 1985, the 
veteran requested release to return to work, and the examiner 
stated that the veteran might resume full work capacity.  

Subsequently the veteran continued to be treated at VA 
facilities for multiple complaints including his back and 
right hip.  VA records from July 1993 to February 1994 show 
that the veteran reported chronic low back pain and right hip 
pain since 1976.  Diagnoses included recurrent lumbosacral 
pain, low back pain, and low back pain secondary to right S1 
radiculopathy.  

At an April 1994 VA examination, the veteran reported that he 
fell from two stairs during basic training and injured his 
right hip.  Diagnoses included right hip subtrochanteric 
bursitis, lumbosacral paravertebral myositis, right L5-S1 
radiculopathy, central herniated nucleus pulposus at L5-S1, 
and invertebral disc syndrome L5-S1.

Private medical records from the Commonwealth of Puerto Rico 
Health Department Mental Health Program reveal that the 
veteran was treated for complaints of nervousness to include 
an anxiety disorder from August 1994 to December 1994. 

In December 1996, March 1998 and January 1999 letters, the 
veteran's private physician indicated that he had been 
treatment the veteran since 1994.  The physician noted that 
the veteran had a history of being punched in basic training 
in 1976 and subsequently falling two steps resulting in 
trauma to his right knee, right hip, and low back area.  The 
veteran was diagnosed with right hip subtrochonteric bursitis 
and central herniated disc, l5-S1 diagnosed by M. R. I. in 
May 1994. He stated that the veteran since that date he has 
had complaints of chronic related pain.  In the January 1999 
letter, he also stated that since May 1994 he has continued 
to experience back and right his and leg pain.  

On a VA examination in December 2000, the veteran reported 
injuring his back in basic training when he was pushed from a 
height of about 14 feet.  Following a physical examination, 
lumbar myositis and right S1 radiculopathy were diagnosed.  
The examiner noted that a review of the veteran's service 
medical records showed treatment on two occasion for 
complaints of low back pain but that the subsequent service 
and post service records, to include the veteran's service 
discharge examination, were otherwise silent for back 
complaints until documented low back pain and evidence of 
radiculopathy in 1983.  It was the examiner's diagnostic 
impression that a herniated nucleus pulposus (HNP) at L5-S1 
but no evidence in the service medical records that the low 
back strain treated in service and the present HNP and 
radiculopathy are the same.

On a VA Joint examination in September 2002, the veteran 
complained of moderate right hip posterior aspect pain.  On 
physical examination range of motion of the hip was 
essentially normal without objective indication of pain.  
Negative musculoskeletal right hip joint examination was 
diagnosed.  The examiner stated that with respect to the 
right hip, the veteran had negative x-rays and a negative 
physical examination.

On VA examination in September 2002, the veteran complained 
of moderate low back pain with radiation to the right hip and 
knee. The veteran reported that he has learned to live with 
his low back pain and his examiner noted an absence of 
related treatment during the last year.  Following physical 
examination, significant for painful motion with forward 
flexion of the lumbar spine to 60 degrees and backward 
extension to 20 degrees, L5-S1 discogenic disease and 
ruptured disc L5-S1 were diagnosed.  The examiner also 
diagnosed negative musculoskeletal right hip joint 
examination.  The examiner noted a review of the veteran's 
service medical records and opined that it is not as least as 
likely as not that the veteran's current low back disorder is 
related to service.  He observed that there is no evidence of 
chronicity in service and that the veteran's acute back 
strains in service responded to treatment given therein.  He 
also noted that there was no evidence of treatment for a low 
back disorder for several years following service.  He 
further opined that it is not at least as likely as not that 
the veteran's low back disorders were caused or aggravated by 
the service-connected right knee disorder.

VA and private medical records dated 2001 to 2003 show that 
the veteran was seen primarily for low back pain with 
radiation into the right leg.  VA treatment included physical 
therapy. 

Private medical records from the Captias Mental Health 
Program Center reveal that the veteran was treated for 
complaints of anxiety and insomnia from April 2000 to 
December 2004. In April 2000, the veteran informed his 
physician that he feels very anxious due to his back 
disorder, which causes him pain that impedes his employment.  
Diagnoses included generalized anxiety disorder.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Furthermore, where a veteran served ninety (90) days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease will be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein. 38 U.S.C.A. § 1131.

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b). 

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2003). 
Secondary service connection includes instances in which 
there is additional disability of a non-service-connected 
condition due to aggravation by an established service- 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Back Disorder

Service connection is in effect for a right knee disorder 
currently evaluated as 10 percent disabling.

In this case, the veteran's service medical records reveal 
that he was treated for complaints referable to his low back 
in service and was diagnostically assessed as suffering from 
a muscle strain of the lumbar area in October 1978 and a 
lumbosacral strain in February 1979.  However, the fact that 
he was treated in service for low back injury is insufficient 
for a grant of service connection, in light of the fact that 
chronological service medical records compiled approximately 
6 months following the diagnosis of lumbosacral strain in 
February 1979, to include his June 1979 separation medical 
examination show no further low back complaints and/or 
clinical findings and the post service clinical record is 
similarly barren until 1983, several years after service.  

The veteran's private physician, who has been treating the 
veteran since 1994, in several letters recorded the inservice 
history and appears to relate the current diagnosis of a disc 
disorder to service.  However, the examiner did not have the 
opportunity to review the evidence in the veteran's claims 
folder.  

In this regard, two separate VA examiners, who examined the 
veteran in December 2000 and September 2002 respectively, 
concluded that the veteran's existing low back pathology was 
unrelated to events in service.  The examiner in September 
2002 based this opinion on the fact that the evidence showed 
the inservice low back sprains responded to treatment and 
were thus acute without clinical evidence of low back 
problems until 1983.  This opinion is consistent with the 
evidence of record.  In September 2000 the examiner indicated 
that there was no evidence that showed that the inservice low 
back sprain and the herniated disc at the L5-S1 were one and 
the same disability.

Additionally the VA examiner in September 2002 found no 
causal relationship between the service connected right knee 
disability and the low back disorder.   There is no medical 
evidence of record that contradicts this opinion.  

In view of the thoroughness of the VA examinations and the 
accompanying rational for the opinions rendered, the Board 
places more probative value on these two examinations versus 
the statements from the veteran's private physician.  

Accordingly it is the judgment of the Board that the 
veteran's low back disorder, currently diagnosed as L5-S1 
discogenic disc disease, is not of service origin or related 
to any inservice incident, and is not causally related to the 
service connected right knee disorder.  The evidence is not 
equipoise as to warrant consideration of the benefit of the 
doubt doctrine.  38 C.F.R. § 3.102 (2004).

Right Hip Disorder

In this case, the veteran's service medical records are 
negative for complaints referable to his right hip in 
service.  At the time of the separation examination in June 
1979 no reference was made to a right hip disability.  
following service, subtrochonteric bursitis of the right hip 
had been diagnosed.  However, the September 2002 VA 
examination of the right hip, the most recent examination of 
record, showed no evidence of a current right hip disability.  

In the absence of medical evidence showing that the veteran 
currently has existing right hip disability, the Board 
determines that there is no reasonable basis to establish 
service connection for a right hip disability. 

The Board concludes that the preponderance of the evidence is 
against the veteran's claim.  In such circumstances, the 
benefit of the doubt doctrine is not for application.

Secondary Nervous Disorder

The evidence of record, as summarized above, clearly 
demonstrates that the veteran's nervous disorder was not 
present in service nor manifested until many years subsequent 
to service.  The existence of this disorder was not 
demonstrated earlier than 1994, many years after the 
veteran's discharge from service.  It is thus too remote, in 
time from service to support a claim that it is directly 
related to service and the veteran has not contended 
otherwise.  Therefore, a conclusion that the disorder was 
incurred in our aggravated by service cannot be sustained.  

The essence of the contentions advanced in this appeal is 
that the veteran's current nervous disorder is causally or 
etiologically related to his service-connected disability of 
the right knee.

The Board finds no evidence of record that provides a 
competent opinion establishing a link between the veteran's 
current nervous disability and the service-connected right 
knee disability.

There is no evidence of record other than the veteran's 
assertions tending to establish a relationship between the 
veteran's service-connected right knee disorder and his 
current nervous disorder.  The veteran's statements 
describing the symptoms of his disability and his treatment 
are considered competent evidence. However, where the 
determinant issue involves a question of medical diagnosis or 
medical causation, only individuals possessing specialized 
medical training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The 
evidence does not reflect that the appellant currently 
possesses the required specialized medical training and 
knowledge, nor is it contended otherwise.  The Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  As such, service connection on a 
secondary basis for a nervous disorder is not warranted.


ORDER

An increased rating for chondromalacia of the right knee, 
currently rated as 10 percent disabling, is denied.

Service connection for a back disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a nervous disorder as secondary to a 
service-connected right knee disability is denied.


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


